Citation Nr: 9914228	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cold injury to the left foot, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
cold injury to the right foot, currently evaluated as 20 
percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for residuals of a cold injury to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1979.

The instant appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for an 
increased rating for residuals of frozen feet and also denied 
an application to reopen a claim for service connection for 
residuals of frostbite of the hands.  In a May 1998 rating 
decision, an increased rating for residuals of frozen feet 
was granted to 30 percent for the period from August 17, 
1997, to January 11, 1998.  That rating decision also 
assigned separate 20 percent ratings for each foot effective 
January 12, 1998.  Since this claim has not been withdrawn, 
an increased rating above 20 percent for each foot remains at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).

In a May 1998 rating decision, the RO adjudicated a claim for 
service connection for post-traumatic stress disorder (PTSD).  
The claim was denied, and the veteran filed a timely notice 
of disagreement.  38 C.F.R. § 20.302(a) (1998).  A statement 
of the case was issued in December 1998; however, the case 
was forwarded to the Board of Veterans' Appeals (Board) prior 
to the expiration of the time limit for filing a substantive 
appeal as to the PTSD claim.  38 C.F.R. § 20.202, 20.302(b) 
(1998).  Since the veteran has placed the issue of 
entitlement to service connection for PTSD in appellate 
status, the Board refers this issue to the RO for appropriate 
action, to include returning the case to the Board in the 
event that the veteran perfected his appeal on this issue by 
filing a timely appeal statement.  

The claims for entitlement to increased ratings for residuals 
of cold injuries of the left and right foot are discussed in 
the REMAND section below which follows the ORDER in this 
case.


FINDINGS OF FACT

1.  The last final disallowance of a claim for service 
connection for residuals of cold injuries to the hands was a 
July 1995 rating decision.  The appellant was notified of 
this decision and did not appeal the decision within the time 
allowed by law and regulations.

2.  The evidence which has been presented or secured since 
the July 1995 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of cold 
injuries to the hands.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision denying service connection 
for residuals of cold injuries to the hands is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1998).

2.  Evidence received since the July 1995 rating decision 
denying service connection for residuals of cold injuries to 
the hands is not new and material evidence, and the 
appellant's claim for service connection for residuals of 
cold injuries to the hands is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from the date of notification of a 
decision of the agency of original jurisdiction to file a 
notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

The law provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board has reviewed the appellant's application to reopen 
within the confines of the aforementioned legal guidelines.  
The veteran's July 1972 enlistment examination noted that 
clinical evaluation of the upper extremities was normal.  The 
service medical records show that the veteran was treated for 
cold weather injuries to the feet several times in service 
and was placed on temporary profile; however, the service 
medical records are silent as to complaint, treatment, or 
diagnosis of cold weather injuries to the hands.

His March 1979 separation examination noted a history of 
frostbite of both feet in 1977, but no mention was made of 
cold injuries to the hands.  Clinical evaluation of the upper 
extremities was again normal.  In an August 1979 statement of 
medical condition the veteran reported that his medical 
condition since his separation examination had changed as 
regards the "bones finger right hand, ring finger."  
However, as the August 1979 statement did not mention cold 
injury and as there is no medical evidence in service of cold 
injuries to the hands, the Board does not find that the 
August 1979 statement supports the veteran's contentions that 
he had cold injuries of the hands in service.

In a December 1982 written statement, the veteran reported 
that he had not been treated by a physician since service.  
During a January 1983 VA examination the examiner had no 
records available but indicated that the veteran brought in a 
copy of military records that revealed that the veteran had 
been treated in Wong Korea in 1978 for first degree frostbite 
of the hands and feet and was treated with quarters.  As 
noted above, the service medical records contained in the 
claims folder do not show treatment for frostbite of the 
hands.  He reported no complaints regarding the hands during 
the examination, and physical examination of the hands was 
essentially normal.  The impression was essentially 
asymptomatic residuals of first degree frostbite of the hands 
and feet.  By rating decision dated in February 1983 service 
connection for claimed frostbite of the hands was denied 
because the claimed disability was not shown in the evidence 
of records and was not found on VA examination.  As the March 
2, 1983, letter informing the veteran of the rating decision 
did not mention the claim of frostbite of the hands and as 
there is no indication in the file that the veteran received 
a copy of the rating decision itself, the Board does not find 
that the veteran was properly notified of that decision.  

In a May 1986 written statement the veteran reported numbness 
in the hands secondary to frostbite in service.  An October 
1987 private medical evaluation noted that the veteran 
reported he was frostbitten in service.  The physician noted 
that the veteran was "asymptomatic at present" and that the 
veteran reported that his hand was tight and swollen some 
mornings when he awoke.  The diagnosis was "N/A."

In 1993 the veteran reported that he had been treated at the 
VA Medical Center (MC) in Chicago for frostbite from 1981 to 
1983.  Attempts to develop these records were unsuccessful as 
that VAMC reported that it had no record of treatment for the 
veteran.  VA treatment records from March 1992 to August 1994 
were associated with the claims folder.  These records show 
no complaints regarding the hands.  By rating decision dated 
in September 1994 the claim for residuals of cold injuries to 
the hands was denied on a de novo basis as it was determined 
that the veteran had not been properly notified of the 
February 1983 rating decision.  The veteran was informed of 
the rating decision by letter dated in October 1994, and he 
did not appeal that decision.

VA treatment records dated from September 1994 to June 1995 
which did not note any complaints, treatment, or diagnosis 
referable to residuals of cold injuries to the hands were 
made part of the record.  By rating decision dated in July 
1995 an application to reopen claim for service connection 
for residuals of cold injuries to the hands was denied as it 
was determined that the new evidence was not material on that 
issue as there were no findings regarding frostbite of the 
hands.  The veteran was informed of the rating decision by 
letter dated in July 1995, and he did not appeal that 
decision.

The question in this case is whether new and material 
evidence has been submitted since the July 1995 rating 
decision which would be sufficient to reopen the claim for 
residuals of cold injuries to the hands.  The pertinent 
evidence of record compiled after the July 1995 rating 
decision primarily included a VA examination, VA treatment 
records, and statements from the veteran and his 
representative.

VA treatment records dated from April 1994 to October 1998 
were made part of the record.  In October 1996 the veteran 
complained of hand pain.  A prior medical history of hand 
surgery was noted, and he had a surgical scar of the right 
wrist extending to his forearm.  The veteran reported that he 
had received treatment at the VAMC in Long Beach, California; 
however, the Long Beach VAMC responded that those records 
were transferred to the New Orleans VAMC.  All records at the 
New Orleans VAMC pertaining to the veteran have apparently 
been associated with the claims folder.

A December 1996 record noted bilateral hand weakness, 
numbness, and a tendency to drop things.  The assessment was 
rule out carpal tunnel syndrome, and electromyograph (EMG) 
testing was ordered.  Results from EMG and nerve conduction 
velocity (NCV) testing performed in March 1997 on the upper 
extremities were "suggestive of bilateral Carpal Tunnel 
Syndrome . . . with chronic changes in hand muscles."  A May 
1997 record noted that the veteran had quit a job as an iron 
worker due to pain in his feet and hands.

In November 1997 the veteran underwent a VA cold injuries 
examination.  The veteran reported pain and numbness in the 
hands, particularly in cold weather.  He stated that around 
1990 he had injured his right hand with glass and that 
surgical repair had been required.  An extensive surgical 
scar was noted over the right hand.  The veteran reported 
that nerve damage was noted in the hands following an EMG, 
and the examiner noted the March 1997 EMG which was 
suggestive of bilateral carpal tunnel syndrome.  The veteran 
reported that he was told to wear gloves.  X-rays of the 
hands were normal.  The impression included history of cold 
exposure both hands and feet and history of bilateral carpal 
tunnel syndrome.  A February 1998 prosthetic request issued 
leather gloves due to chronic swelling of the hands.

Applying VA's definition of new and material evidence in 
38 C.F.R. § 3.156(a), the Board finds that the material 
associated with the claims folder since the July 1995 rating 
decision is new because it had not previously been submitted 
to agency decisionmakers.  Moreover, the Board finds that the 
aforementioned records are not cumulative or redundant of 
other evidence of record.  Accordingly, the Board concludes 
that these records are "new" evidence.  

The Board finds that the new evidence is not material because 
it is not "so significant that it must be considered in 
order to fairly decide the merits of the claim" for service 
connection for residuals of cold injuries to the hands.  
38 C.F.R. § 3.156(a) (1998).  The new evidence does not 
contribute "to a more complete picture of the circumstances 
surrounding the origin of" the veteran's current hand 
problems.  See Hodge, 155 F.3d at 1363.  While the new 
evidence does indicate that the veteran probably has 
bilateral carpal tunnel syndrome, it does not link carpal 
tunnel syndrome to service or to any cold injury in service.  
There is no new evidence which shows that the veteran 
sustained a cold injury to the hands in service.  There is no 
new medical evidence contemporaneous to the veteran's period 
of service.  Most importantly, however, the new evidence does 
not link the veteran's probable carpal tunnel syndrome, first 
noted in 1997, to his period of service almost 20 years 
earlier or to cold injury reportedly incurred in service.  In 
fact, there is no competent evidence in the record which 
provides such a medical nexus.

Accordingly, the Board concludes that new and material 
evidence that is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted, and therefore the appellant's claim 
for service connection for residuals of cold injuries to the 
hands is not reopened.


ORDER

An application to reopen a claim for service connection for 
residuals of cold injuries to the hands is denied.


REMAND

Under applicable VA regulations, if additional evidence 
pertinent to a veteran's claim is received subsequent to the 
issuance of the most recent statement of the case (SOC) or if 
the most recent SOC is inadequate, and the record has not yet 
been transferred to the Board, the RO is required to prepare 
and issue a supplemental statement of the case (SSOC) .  
38 C.F.R. §§ 19.31, 19.37(a) (1998).

In the present case, the record shows that the RO mailed the 
veteran an SOC which addressed the issue of an increased 
rating for frozen feet on December 19, 1996.  Thereafter, VA 
treatment records dated from December 1996 to October 1998 
were associated with the claims folder.  Those records 
contained information which bears on the issue of the 
veteran's service-connected residuals of cold injuries to the 
feet during the time of the treatment in question.

Additional rating decisions were prepared; however no SSOC 
was issued.  In a May 1998 rating decision, an increased 
rating for residuals of frozen feet was granted to 30 percent 
for the period from August 17, 1997, to January 11, 1998.  
That rating decision also assigned separate 20 percent 
ratings for each foot effective January 12, 1998.  
Apparently, the RO did not believe that an SSOC was necessary 
in connection with the increased rating claim as the RO noted 
in the May 1998 rating decision that "[t]his decision 
represents a grant of benefits sought on this issue."

However, since the increased rating claim has not been 
withdrawn, an increased rating above 20 percent for each foot 
remains at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).  Because additional 
evidence pertinent to the veteran's claim was received 
subsequent to the issuance of the December 1996 SOC, he is 
entitled to have to the RO furnish him with a SSOC.  An SSOC 
is particularly important in this case as the VA regulations 
pertaining to residuals of cold injuries were amended during 
the pendency of this appeal.  See Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65207-
65224 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7122 (1998)).  Remand is therefore required.  38 C.F.R. 
§ 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

An SSOC should be issued as regards 
increased ratings for residuals of cold 
injuries to the left and right foot.  The 
SSOC should contain, among other things, 
the amended ratings schedule provisions 
regarding residuals of cold injuries, a 
summary of the evidence received since 
issuance of the SOC, and a complete 
statement of the RO's reasons for denying 
the claim under the old and new 
regulations for cold injuries.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

The appellant and his representative should be given the 
opportunity to respond to the supplemental statement of the 
case.  Thereafter, the case should be returned to the Board, 
if in order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the issues addressed in this REMAND.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

